As filed with the Securities and Exchange Commission on March 10, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21895 Underlying Funds Trust (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. Underlying Funds Trust ANNUAL REPORT December 31, 2010 Underlying Funds Trust Event Driven Growth of $10,000 - December 31, 2010 + Annualized. ^Since inception data for Fund, S&P 500 Index and 90 Day T-Bill is as of 5/1/2006. *Since inception data for the HFRI FOF: Conservative Index is as of 4/30/2006. #Percentages shown are the average daily rate over the period. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted. The chart assumes an initial investment of $10,000 made on May 1, 2006 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. The S&P 500 Index is an unmanaged index representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange.No expenses are deducted from the performance of the S&P 500 Index and an investor cannot invest directly in the Index.The securities that comprise the S&P 500 may differ substantially from the securities in the Fund's portfolio.The 90 Day Treasury Bill Index is an unmanaged index generally considered representative of the performance of short-term money instruments.U.S. Treasury bills are backed by the full faith and credit of the U.S. Government and offer a guarantee as to the repayment of principal and interest at maturity.The HFRI FOF: Conservative Index is an equally weighted performance index.The funds that comprise this index are hedge funds available only to accredited investors.These funds seek to profit by investing in various absolute return, hedged strategies.One cannot invest directly in an index. Underlying Funds Trust Long/Short Equity Growth of $10,000 - December 31, 2010 + Annualized. ^Since inception data for Fund, S&P 500 Index and 90 Day T-Bill is as of 5/1/2006. *Since inception data for the HFRI FOF: Conservative Index is as of 4/30/2006. #Percentages shown are the average daily rate over the period. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted. The chart assumes an initial investment of $10,000 made on May 1, 2006 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. The S&P 500 Index is an unmanaged index representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange.No expenses are deducted from the performance of the S&P 500 Index and an investor cannot invest directly in the Index.The securities that comprise the S&P 500 may differ substantially from the securities in the Fund's portfolio.The 90 Day Treasury Bill Index is an unmanaged index generally considered representative of the performance of short-term money instruments.U.S. Treasury bills are backed by the full faith and credit of the U.S. Government and offer a guarantee as to the repayment of principal and interest at maturity.The HFRI FOF: Conservative Index is an equally weighted performance index.The funds that comprise this index are hedge funds available only to accredited investors.These funds seek to profit by investing in various absolute return, hedged strategies.One cannot invest directly in an index. Underlying Funds Trust Market Neutral Equity Growth of $10,000 - December 31, 2010 + Annualized. ^Since inception data for Fund, S&P 500 Index and 90 Day T-Bill is as of 5/1/2006. *Since inception data for the HFRI FOF: Conservative Index is as of 4/30/2006. #Percentages shown are the average daily rate over the period. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted. The chart assumes an initial investment of $10,000 made on May 1, 2006 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. The S&P 500 Index is an unmanaged index representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange.No expenses are deducted from the performance of the S&P 500 Index and an investor cannot invest directly in the Index.The securities that comprise the S&P 500 may differ substantially from the securities in the Fund's portfolio.The 90 Day Treasury Bill Index is an unmanaged index generally considered representative of the performance of short-term money instruments.U.S. Treasury bills are backed by the full faith and credit of the U.S. Government and offer a guarantee as to the repayment of principal and interest at maturity.The HFRI FOF: Conservative Index is an equally weighted performance index.The funds that comprise this index are hedge funds available only to accredited investors.These funds seek to profit by investing in various absolute return, hedged strategies.One cannot invest directly in an index. Underlying Funds Trust Relative Value Growth of $10,000 - December 31, 2010 + Annualized. ^Since inception data for Fund, S&P 500 Index and 90 Day T-Bill is as of 5/1/2007. *Since inception data for the HFRI FOF: Conservative Index is as of 4/30/2007. #Percentages shown are the average daily rate over the period. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted. The chart assumes an initial investment of $10,000 made on May 1, 2007 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. The S&P 500 Index is an unmanaged index representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange.No expenses are deducted from the performance of the S&P 500 Index and an investor cannot invest directly in the Index.The securities that comprise the S&P 500 may differ substantially from the securities in the Fund's portfolio.The 90 Day Treasury Bill Index is an unmanaged index generally considered representative of the performance of short-term money instruments.U.S. Treasury bills are backed by the full faith and credit of the U.S. Government and offer a guarantee as to the repayment of principal and interest at maturity.The HFRI FOF: Conservative Index is an equally weighted performance index.The funds that comprise this index are hedge funds available only to accredited investors.These funds seek to profit by investing in various absolute return, hedged strategies.One cannot invest directly in an index. Underlying Funds Trust Event Driven Allocation of Portfolio Assets - December 31, 2010 Event Driven * Investments are a percentage of Total Net Assets. Underlying Funds Trust Long/Short Equity Allocation of Portfolio Assets - December 31, 2010 Long/Short Equity * Investments are a percentage of Total Net Assets. Underlying Funds Trust Market Neutral Equity Allocation of Portfolio Assets - December 31, 2010 Market Neutral Equity * Investments are a percentage of Total Net Assets. Underlying Funds Trust Relative Value Allocation of Portfolio Assets - December 31, 2010 Relative Value * Investments are a percentage of Total Net Assets. Underlying Funds Trust Expense Example – December 31, 2010 (Unaudited) The following expense example is presented for Event Driven, Long/Short Equity, Market Neutral Equity, and Relative Value (the “Portfolio or Portfolios”), each a series of the Underlying Funds Trust. As a shareholder of the Portfolios, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees; and other Portfolio expenses. This Example is intended to help you understand your ongoing costs (in U.S. dollars) of investing in the Portfolios and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/10 – 12/31/10). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses.To the extent the Portfolios invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by funds in which the Portfolios invest in addition to the expenses of each Portfolio.Actual expenses of the Portfolios are expected to vary among each Portfolio.The example below includes, but is not limited to, investment advisory fees and operating services fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under U.S. generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on each Portfolio’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not each Portfolio’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Portfolio and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Underlying Funds Trust Expense Example – December 31, 2010 (continued) (Unaudited) Event Driven Expenses Beginning Ending Paid Account Account During Value Value Period 7/1/10 12/31/10 7/1/10-12/31/10+ Actual^ $ $ $ Hypothetical (5% return before expenses)** ^ Excluding interest expense and dividends on short positions, your actual expenses would be $16.07. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $15.20. +Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 3.29%, multiplied by the average account value over the period, multiplied by 184/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 3.00%. Long/Short Equity Expenses Beginning Ending Paid Account Account During Value Value Period 7/1/10 12/31/10 7/1/10-12/31/10+ Actual^ $ $ $ Hypothetical (5% return before expenses)** ^Excluding interest expense and dividends on short positions, your actual expenses would be $15.63. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $15.20. +Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 3.65%, multiplied by the average account value over the period, multiplied by 184/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 3.00%. Underlying Funds Trust Expense Example – December 31, 2010 (continued) (Unaudited) Market Neutral Equity Expenses Beginning Ending Paid Account Account During Value Value Period 7/1/10 12/31/10 7/1/10-12/31/10+ Actual^ $ $ $ Hypothetical (5% return before expenses)** ^ Excluding interest expense and dividends on short positions, your actual expenses would be $15.18. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $15.20. + Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 4.69%, multiplied by the average account value over the period, multiplied by 184/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 3.00%. Relative Value Expenses Beginning Ending Paid Account Account During Value Value Period 7/1/10 12/31/10 7/1/10-12/31/10+ Actual^ $ $ $ Hypothetical (5% return before expenses)** ^ Excluding interest expense and dividends on short positions, your actual expenses would be $15.88. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $15.20. + Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 3.46%, multiplied by the average account value over the period, multiplied by 184/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 3.00%. Underlying Funds Trust Event Driven Schedule of Investments December 31, 2010 Fair Shares Value COMMON STOCKS - 60.7% Accommodation - 0.0% Marriott International,Inc. 1 $ 42 Administrative and Support Services - 0.1% TeamStaff,Inc. (a) Air Transportation - 0.0% AirTran Holdings, Inc. (a) Amusement, Gambling, and Recreation Industries - 1.5% Cedar Fair LP Great Canadian Gaming Corp. (a) Six Flags Entertainment Corp. (a) Total Amusement, Gambling, and Recreation Industries Apparel Manufacturing - 0.8% Broder Brothers Co. (Acquired 05/27/2009, Cost $0) (a) (g) (h) Broadcasting (except Internet) - 1.9% British Sky Broadcasting Group PLC Cablevision Systems Corp. - Class A Discovery Communications, Inc. - Class C (a) Fisher Communications, Inc. (a) LIN TV Corp. - Class A (a) Total Broadcasting (except Internet) Chemical Manufacturing - 6.9% Actelion Ltd. (a) Airgas, Inc. Alberto-Culver Co. Alcon, Inc. Ashland, Inc. Chemtura Corp. (a) Crucell NV (a) Eurand NV (a) Genzyme Corp. (a) Huntsman Corp. Immucor, Inc. (a) King Pharmaceuticals, Inc. (a) LyondellBasell Industries NV (a) PharMericaCorp. (a) Potash Corp. of Saskatchewan, Inc. Talecris Biotherapeutics Holdings Corp. (a) Valeant Pharmaceuticals International, Inc. WuXi PharmaTech Cayman, Inc. - ADR (a) Total Chemical Manufacturing Clothing and Clothing Accessories Stores - 0.1% J Crew Group, Inc. (a) Syms Corp. (a) Total Clothing and Clothing Accessories Stores Computer and Electronic Product Manufacturing - 4.6% Cisco Systems, Inc. (a) CPI International, Inc. (a) Dionex Corp. (a) Herley Industries, Inc. (a) Intel Corp. LTX-Credence Corp. (a) Magnachip Semiconductor Corp. (a) (h) Motorola Mobility Holdings, Inc. (a) Motorola Solutions, Inc. (a) Nu Horizons Electronics Corp. (a) Pulse Electronics Corp. Seagate Technology PLC (a) Sensata Technologies Holding NV (a) Spansion, Inc. (a) Syniverse Holdings,Inc. (a) UTS Magnachip Semiconductor (a) (h) Verigy Ltd. (a) Zoran Corp. (a) Total Computer and Electronic Product Manufacturing Construction of Buildings - 0.7% Cardo AB Cimpor Cimentos de Portugal SGPS SA Total Construction of Buildings Couriers and Messengers - 0.1% Dynamex, Inc. (a) Credit Intermediation and Related Activities - 1.1% Citigroup, Inc. (a) Marshall & Ilsley Corp. Mastercard,Inc. - Class A (a) Signature Group Holdings, Inc. (a) The Student LoanCorp. Visa, Inc. (a) Wilmington Trust Corp. Total Credit Intermediation and Related Activities Electrical Equipment, Appliance, and Component Manufacturing - 2.7% Baldor Electric Co. CommScope, Inc. (a) GSI Group, Inc. (a) Total Electrical Equipment, Appliance, and Component Manufacturing Electronics and Appliance Stores - 0.0% GTSI Corp. (a) Fabricated Metal Product Manufacturing - 0.6% Ladish Co.,Inc. (a) Food and Beverage Stores - 0.3% Casey's General Stores, Inc. Food Manufacturing - 1.5% Del Monte Foods Co. Massmart Holdings Ltd. Matrixx Initiatives, Inc. (a) Spectrum Brands Holdings, Inc. (a) Wimm-Bill Dann Foods OJSC - ADR Total Food Manufacturing Food Services and Drinking Places - 0.0% Buffets Restaurants Holdings,Inc. (a) Forestry and Logging - 0.0% Weyerhaeuser Co. 18 Insurance Carriers and Related Activities - 1.6% Assured Guaranty Ltd. CNA Surety Corp. (a) First Mercury Financial Corp. MBIA, Inc. (a) Mercer Insurance Group, Inc. Universal AmericanCorp. (a) Wesco Financial Corp. Total Insurance Carriers and Related Activities Machinery Manufacturing - 1.1% Bucyrus International,Inc. T-3 Energy Services, Inc. (a) Wellstream Holdings PLC Total Machinery Manufacturing Management of Companies and Enterprises - 1.8% Cooper-Standard Holding, Inc. (a) Merchant Wholesalers, Nondurable Goods - 1.0% BMP SunstoneCorp. (a) Solutia, Inc. (a) Total Merchant Wholesalers, Nondurable Goods Mining (except Oil and Gas) - 3.2% Camino Minerals Corp. (a) Elk Horn Coal Member Units (a) (h) Mag Silver Corp. (a) MAG Silver Corp. (a) Massey Energy Co. Ventana Gold Corp. (a) White Mountain TitaniumCorp. (Acquired 09/02/2008, Cost $517,080) (a) (c) Total Mining (except Oil and Gas) Miscellaneous Manufacturing - 0.0% Point Blank Solutions, Inc. (a) Nonmetallic Mineral Product Manufacturing - 0.1% Rock of Ages Corp. (a) Oil and Gas Extraction - 2.2% Anadarko Petroleum Corp. Atlas Energy, Inc. (a) Dragon Oil PLC (a) Energy XXI Bermuda Ltd. (a) EXCO Resources, Inc. Plains Exploration & Production Co. (a) Rosetta Resources, Inc. (a) Total Oil and Gas Extraction Paper Manufacturing - 1.2% Caraustar Industries, Inc. (a) (h) Tembec, Inc. (Acquired 06/04/2009 - 05/13/2010, Cost $23,575) (a) (g) Temple-Inland, Inc. Total Paper Manufacturing Performing Arts, Spectator Sports, and Related Industries - 0.2% Madison Square Garden, Inc. (a) Petroleum and Coal Products Manufacturing - 1.8% ChevronCorp. 50 Exxon Mobil Corp. Total Petroleum and Coal Products Manufacturing Pipeline Transportation - 1.2% Atlas Pipeline Partners LP The Williams Cos.,Inc. Total Pipeline Transportation Primary Metal Manufacturing - 0.1% Ormet Corp. (a) Ormet Corp. Restricted Shares (Acquired 01/6/2010, Cost $11,406) (a) (g) Total Primary Metal Manufacturing Professional, Scientific, and Technical Services - 2.7% Compellent Technologies, Inc. (a) Draka Holding NV (a) Electronic Control Security, Inc. (a) (e) Gravity Co. Ltd. - ADR(a) Hypercom Corp. (a) Martek Biosciences Corp. (a) Maxygen, Inc. (a) Q-Med AB (a) Total Professional, Scientific, and Technical Services Publishing Industries (except Internet) - 4.4% Art Technology Group, Inc. (a) Belo Corp. (a) McAfee, Inc. (a) Microsoft Corp. Novell, Inc. (a) The Reader's Digest Association, Inc. (Acquired 02/23/2010 - 12/02/2010, Cost $671,949) (a) (g) Voltaire Ltd. (a) Total Publishing Industries (except Internet) Real Estate - 3.0% Eco Business-Immobilien AG (a) Forestar Group, Inc. (a) Huntingdon Real Estate Investment Trust (a) Spare Backup,Inc. (Acquired 09/02/2008, Cost $192,080) (a) (g) Total Real Estate Rental and Leasing Services - 0.4% Applied Signal Technology, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.5% KKR Financial Holdings LLC Xinergy Ltd. (a) Total Securities, Commodity Contracts, and Other Financial Investments and Related Activities Sporting Goods, Hobby, Book, and Music Stores - 0.5% Barnes & Noble, Inc. Jo-Ann Stores, Inc. (a) Total Sporting Goods, Hobby, Book, and Music Stores Telecommunications - 5.2% Charter Communications, Inc. - Class A (a) Fastweb SpA (a) Loral Space & Communications, Inc. (a) Mediacom Communications Corp. - Class A (a) Primus Telecommunications Group, Inc. (a) Total Telecommunications Transportation Equipment Manufacturing - 2.6% Lear Corp. (a) Todd Shipyards Corp. Visteon Corp. (Acquired 07/27/2010, Cost $555,129) (a) (g) Total Transportation Equipment Manufacturing Truck Transportation - 0.2% TNT NV YRC Worldwide, Inc. (a) Total Truck Transportation Utilities - 1.6% Calpine Corp. (a) Dynegy, Inc. (a) Exelon Corp. Nicor, Inc. Total Utilities Water Transportation - 0.2% Diana Shipping, Inc. (a) Wood Product Manufacturing - 0.0% Nobility Homes, Inc. (a) TOTAL COMMON STOCKS (Cost $41,573,592) $ EXCHANGE TRADED FUNDS - 0.5% iPATH S&P hort-Term Futures ETN (a) TOTAL EXCHANGE TRADED FUNDS (Cost $518,150) $ PREFERRED STOCKS - 1.4% Credit Intermediation and Related Activities - 0.3% SLM Corp. Real Estate - 1.0% First Industrial Realty Trust, Inc. Transportation Equipment Manufacturing - 0.1% Motors Liquidation Co. (a) TOTAL PREFERRED STOCKS (Cost $1,098,322) $ Principal Amount CONVERTIBLE BONDS - 0.1% Oil and Gas Extraction - 0.1% Trico Marine Services,Inc. 3.000%, 01/15/2027 (f) $ TOTAL CONVERTIBLE BONDS (Cost $416,389) $ CORPORATE BONDS - 27.9% Accommodation - 0.9% The River Rock Entertainment Authority 9.750%, 11/01/2011 Administrative and Support Services - 0.4% SuperMedia, Inc. 8.250%, 12/31/2015 (b) Amusement, Gambling, and Recreation Industries - 1.4% Mohegan Tribal Gaming Authority 8.375%, 07/01/2011 (h) 8.000%, 04/01/2012 Total Amusement, Gambling, and Recreation Industries Apparel Manufacturing - 2.6% Broder Brothers Co. PIK 12.000%, 10/15/2013 (Acquired 05/21/2009 - 10/15/2010, Cost $1,822,826) (g) Broadcasting (except Internet) - 0.9% Media Nusantara Citra BV 10.750%, 09/12/2011 Milacron EscrowCorp. 11.500%, 05/15/2011 (f) (h) Umbrella Acquisition, Inc. PIK 9.750%, 03/15/2015 (Acquired 02/17/2010, Cost $293,088) (c) Total Broadcasting (except Internet) Chemical Manufacturing - 0.5% Unifi, Inc. 11.500%, 05/15/2014 Clothing and Clothing Accessories Stores - 0.9% Claire's Stores,Inc. PIK 9.625%, 06/01/2015 Computer and Electronic Product Manufacturing - 0.9% Freescale Semiconductor, Inc. 10.125%, 12/15/2016 Construction of Buildings - 0.7% TOUSA,Inc. 9.000%, 07/01/2010 (f) Food Manufacturing - 2.6% Clearwater Seafoods Income Fund 12/31/2013, 10.50% CAD Merisant Co. Term Loan B 7.500%, 01/11/2010 (b) $ Spectrum Brands Holdings, Inc. 8.000%, 06/16/2014 (b) 12.000%, 08/28/2019 PIK Total Food Manufacturing Food Services and Drinking Places - 1.5% CKE Restaurants, Inc. 11.375%, 07/15/2018 Lone Star Note 3.000%, 12/31/2014 (Acquired 06/15/2008, Cost $102,329) (g) (h) Total Food Services and Drinking Places Furniture and Home Furnishings Stores - 0.1% Linens 'n Things,Inc. 6.719%, 01/15/2014 (b) (f) Health and Personal Care Stores - 0.9% Rite Aid Corp. 9.375%, 12/15/2015 Rite AidCorp. 8.625%, 03/01/2015 9.500%, 06/15/2017 Total Health and Personal Care Stores Merchant Wholesalers, Nondurable Goods - 1.3% Momentive Performance Materials, Inc. 11.500%, 12/01/2016 Mining (except Oil and Gas) - 0.3% China Lumena New Materials Corp. 12.000%, 10/27/2014 Motion Picture and Sound Recording Industries - 0.7% Clear Channel Communications, Inc. 6.250%, 03/15/2011 11.000%, 08/01/2016 PIK Total Motion Picture and Sound Recording Industries Oil and Gas Extraction - 2.5% ATP Oil & Gas Corp. 11.875%, 05/01/2015 (Acquired 09/01/2010, Cost $667,395) (c) Delta Petroleum Corp. 7.000%, 04/01/2015 Dune Energy, Inc. 10.500%, 06/01/2012 OPTI Canada, Inc. 8.250%, 12/15/2014 Total Oil and Gas Extraction Pipeline Transportation - 0.3% Atlas Pipeline Partners LP 8.125%, 12/15/2015 Primary Metal Manufacturing - 0.0% Old All, Inc. 10.000%, 12/15/2016 (f) Professional, Scientific, and Technical Services - 1.7% AGY Holding Corp. 11.000%, 11/15/2014 Alion Science & Technology Corp. 10.250%, 02/01/2015 Human Touch LLC/Interactive Health Finance Corp. PIK 15.000%, 3/30/2014 (Acquired 06/18/2009 - 09/30/2010, Cost $136,771) (g) (h) Total Professional, Scientific, and Technical Services Real Estate - 1.0% Nakheel Development 2 Ltd. 2.750%, 01/16/2011 Rental and Leasing Services - 1.3% Blockbuster, Inc. 11.750%, 10/01/2014 (Acquired 02/17/2010, Cost $337,502) (c) (f) Brookstone Co, Inc. 12.000%, 10/15/2012 Total Rental and Leasing Services Support Activities for Mining - 0.5% Hercules Offshore, Inc. 10.500%, 10/15/2017 (Acquired 10/19/2010, Cost $386,931) (c) Telecommunications - 2.7% Muzak LLC PIK 15.000%, 07/31/2014 Primus Telecommunications Holdings Group, Inc. 13.000%, 12/15/2016 (h) Total Telecommunications Transportation Equipment Manufacturing - 1.3% Keystone Automotive Operations, Inc. 9.750%, 11/01/2013 Motors Liquidation Co. 7.200%, 01/15/2011 (f) 8.100%, 06/15/2024 (f) Total Transportation Equipment Manufacturing TOTAL CORPORATE BONDS (Cost $21,789,094) $ ESCROW NOTES - 0.3% GSI Group, Inc. Escrow (a) 0 Lear Corp. (a) (h) Six Flags Entertainment Corp. (a) (h) 0 Smurfit Stone Container (a) (h) 0 Spansion LLC Escrow (a) (h) TOTAL ESCROW NOTES (Cost $73,270) $ RIGHTS - 0.5% Shares Fresenius Kabi Pharmaceuticals Holding, Inc. (a) Portola Packaging, Inc. (h) TOTAL RIGHTS (Cost $519,725) $ WARRANTS - 0.6% Charter Communications, Inc. Expiration November 2014, Exercise Price:(a) Cooper-Standard Holding, Inc. Expiration November 2017, Exercise Price:(a) Lear Corp. Expiration November 2014, Exercise Price: $10.56 (a) Spare Backup, Inc. Expiration July 2012, Exercise Price: $1.00 (Acquired 09/02/2008, Cost $0) (a) (g) 0 Xinergy Ltd Expiration December 2011, Exercise Price:(a) TOTAL WARRANTS (Cost $29,801) $ PURCHASED OPTIONS - 0.5% Contracts Call Options - 0.3% MBIA, Inc. Expiration January 2012, Exercise Price: $7.50 TIVO, Inc. Expiration January 2012, Exercise Price: $7.50 Yahoo!, Inc. Expiration January 2012, Exercise Price: $17.50 23 Total Call Options Put Options - 0.2% iShares Dow Jones US Real Estate Index Fund Expiration February 2011, Exercise Price: $50.00 80 iShares Russell 2000 Index Fund Expiration January 2011, Exercise Price: $66.00 50 Expiration January 2011, Exercise Price: $76.00 Expiration February 2011, Exercise Price: $75.00 Expiration February 2011, Exercise Price: $76.00 SPDR S&P rust Expiration January 2011, Exercise Price: $118.00 Expiration February 2011, Exercise Price: $120.00 Expiration February 2011, Exercise Price: $121.00 50 Expiration February 2011, Exercise Price: $122.00 50 Total Put Options TOTAL PURCHASED OPTIONS (Cost $416,925) $ Total Investments (Cost $66,435,268) - 92.5% Principal Amount Value REPURCHASE AGREEMENTS - 10.7% J.P. Morgan 0.081%, dated 12/31/2010, due 1/3/2011 repurchase price $8,784,483 (d) $ TOTAL REPURCHASE AGREEMENTS (Cost$8,784,424) $ Liabilities in Excess of Other Assets - (3.2%) ) TOTAL NET ASSETS - 100.0% $ Footnotes Percentages are stated as a percent of net assets. ADR American Depository Receipt CAD Canadian Dollar PIK Payment In-Kind (a) Non-income producing. (b) Variable Rate Security. The rate shown represents the rate at December 31, 2010. (c) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At December 31, 2010, the market value of these securities total $2,341,048 which represents 2.9% of total net assets. (d) Collateralized by U.S. Treasury Notes with a market value of $8,960,560. (e) Affiliated issuer. (f) Default or other conditions exist and security is not presently accruing income. (g) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be illiquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At December 31, 2010, the market value of these securities total $5,774,222 which represents 7.1% of total net assets. (h) Security classified as Level 3 - Significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). At December 31, 2010, the market value of these securities total $4,521,689which represents 5.5% of total net assets. The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Schedule of Securities Sold Short December 31, 2010 Fair Shares Value COMMON STOCKS - 2.7% Broadcasting (except Internet) - 0.3% Discovery Communications, Inc. - Class A $ Computer and Electronic Product Manufacturing - 0.1% Motorola Solutions, Inc. Funds, Trusts, and Other Financial Vehicles - 0.1% Redwood Trust, Inc. General Merchandise Stores - 0.1% The Bon-Ton Stores, Inc. Petroleum and Coal Products Manufacturing - 1.4% Exxon Mobil Corp. Publishing Industries (except Internet) - 0.7% VeriFone Holdings,Inc. TOTAL COMMON STOCKS (Proceeds $2,093,198) INVESTMENT COMPANIES - 5.9% iShares Dow Jones US Real Estate Index Fund iShares Russell 2000 Index Fund ProShares UltraShort 20+ Year Treasury Retail HOLDRs Trust SPDR S&P rust TOTAL INVESTMENT COMPANIES (Proceeds $4,566,524) Principal Amount CONVERTIBLE BONDS - 0.4% Nonmetallic Mineral Product Manufacturing - 0.2% US Concrete, Inc. $ 9.500%, 08/31/2015 Water Transportation - 0.2% Horizon Lines, Inc. 4.250%, 08/15/2012 TOTAL CONVERTIBLE BONDS (Proceeds $284,430) CORPORATE BONDS - 0.6% General Merchandise Stores - 0.6% The Neiman Marcus Group,Inc. PIK 9.000%, 10/15/2015 TOTAL CORPORATE BONDS (Proceeds $362,924) Total Securities Sold Short (Proceeds $7,307,076) - 9.6% $ The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Schedule of Options Written December 31, 2010 Fair Contracts Value Call Options Anadarko Petroleum Corp. Expiration: January 2011, Exercise Price: $70.00 36 $ Atlas Pipeline Partners LP Expiration: January 2011, Exercise Price: $25.00 98 Expiration: January 2011, Exercise Price: $26.00 Barnes & Noble, Inc. Expiration: January 2011, Exercise Price: $14.00 37 Cisco Sytems, Inc. Expiration: January 2011, Exercise Price: $20.00 74 Energy XXI Bermuda Ltd. Expiration: January 2011, Exercise Price: $27.50 83 Exelon Corp. Expiration: January 2011, Exercise Price: $42.50 68 iShares Russell 2000 Index Fund Expiration: February 2011, Exercise Price: $82.00 75 KKR Financial Holdings LLC Expiration: January 2011, Exercise Price: $9.00 MBIA, Inc. Expiration: January 2011, Exercise Price: $10.00 SPDR S&P rust Expiration: January 2011, Exercise Price: $124.00 Expiration: February 2011, Exercise Price: $130.00 25 Solutia, Inc. Expiration: January 2011, Exercise Price: $25.00 53 Total Call Options Put Options Cablevision Systems Corp. Expiration: January 2011, Exercise Price: $32.50 25 ChevronCorp. Expiration: January 2011, Exercise Price: $85.00 31 Cisco Systems, Inc. Expiration: January 2011, Exercise Price: $19.00 74 Energy XXI Bermuda Ltd. Expiration: January 2011, Exercise Price: $27.50 68 Forestar Group, Inc. Expiration: January 2011, Exercise Price: $17.50 95 iShares Russell 2000 Index Fund Expiration: February 2011, Exercise Price: $70.00 Expiration: February 2011, Exercise Price: $71.00 Solutia, Inc. Expiration: January 2011, Exercise Price: $20.00 30 Expiration: January 2011, Exercise Price: $22.50 15 SPDR S&P rust Expiration: February 2011, Exercise Price: $115.00 Weyerhaeuser Co. Expiration: January 2011, Exercise Price: $18.00 Yahoo!, Inc. Expiration: January 2011, Exercise Price: $16.00 Total Put Options Total Options Written (Premiums received $182,232) $ The accompanying notes are an integral part of these financial statements. The UFT has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). In addition to the fair-valued securities, the other securities designated as level 3 included securities where prices are obtained from a broker quote in an illiquid market. The following is a summary of the inputs used to value the Portfolio's net assets as of December 31, 2010: Description Level 1 Level 2 Level 3 Total Common Stocks $ Exchange Traded Funds — — Preferred Stocks — Convertible Bonds — — Corporate Bonds — Escrow Notes — — Rights — Warrants — — Purchased Options — — Repurchase Agreements — — Total Long Investments in Securities $ Securities Sold Short: Common Stocks ) — — ) Investment Companies ) — — ) Convertible Bonds — ) — ) Corporate Bonds — ) — ) Total Securities Sold Short $ ) $ ) $
